Title: To James Madison from John G. Jackson, 28 July 1809
From: Jackson, John G.
To: Madison, James


Dear Sir.Harewood July 28th 1809
I shall set off this morning for Clarksburg, not however without the expectation that your proclamation will soon reach me for convening Congress. The british perfidy has kindled a flame throughout the Country, & if the Prest. assume the responsibility of doing, or forbearing any thing he may incur much censure. I write to you my dear Sir freely. You know me I trust perfectly, & will appreciate my motives. I shall be glad indeed if the call of Congress can be dispensed with: business & many other things promote this predilection. Your proclamation of april can be revoked, & the intercourse with G B reprohibited; the bill of last session was framed expressly with a view to that authority: but N I will avail little when the country is inundated with B manufactures, & all the supplies wanted from us are thrown into the lap of G B in unprecedented abundance. Still the N I will be expected indeed the suspension of it has proved to be in violation of the Law conferring that authority, & I am glad that the natl. approbation of that act has been expressed in such audible terms. From Mrs. Winston I learned you were desirous to dispose of the new carriage. I am about to order one, & if you can afford to take $500 for yours with harness (the price you had not ascertained) please inform me as soon as may be so that I may countermand the order, it is not such an one as I wish but the difficulty of procuring one would decide the scale if the price would be acceptable. Present me affectionately to Mrs. Madison, & to Mr & Mrs. Cutts. Yours truly & sincerely
J G Jackson
